Citation Nr: 0336792	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for lung cancer claimed 
as due to exposure to Agent Orange.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On May 5, 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Write to the veteran and advise him 
that we are providing him with one more 
opportunity to submit any additional 
evidence he may have related to his 
claims for service connection.  
Specifically ask him to submit any 
evidence he has supporting his 
contentions that he was in combat, as 
well as any evidence he may have 
reflecting exposure to Agent Orange 
during service.  Advise him that we will 
be contacting the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) requesting any available 
information which might corroborate his 
alleged exposure to Agent Orange during 
service, and advise him that he may 
submit additional information to aid that 
request.   

2.  Prepare a letter asking the USASCRUR 
to provide any available information 
which might corroborate the veteran's 
alleged exposure to Agent Orange during 
service.  Include with the letter any 
documents submitted by the veteran in 
response to #1 above, as well as copies 
of the following documents: the veteran's 
DD 214, service personnel records, 
passport information, and June 2002 
statement [these documents have been 
flagged with yellow post-it notes on the 
left side of the file].  Include the 
following text in the letter:

The veteran served on active duty in 
Korea from March 1963 to March 1964.  He 
alleges that Agent Orange was used to 
defoliate the DMZ.  He claims that from 
May 1963 to September 1963, he traveled 
in Thailand, Cambodia, and Vietnam on a 
secret mission involving the training of 
local forces.  Copies of his passport do 
reveal that he may have been in Thailand 
during this period.  Please provide 
answers to the following questions, to 
the degree possible:

A.  Was Agent Orange used to defoliate 
the Korean DMZ from March 1963 to March 
1964?

B.  Was Agent Orange was used by U.S. 
forces in Thailand in 1963?  

C.  What was the earliest date that Agent 
Orange was used by U.S. Forces in 
Southeast Asia?

3.  Obtain medical records from the VA 
Medical Center in Birmingham, Alabama, 
reflecting treatment of the veteran for 
prostate cancer and/or lung cancer since 
1999.  Please obtain the following types 
of records: notes, discharge summaries, 
consults, imaging (X-Ray, MRI, CT scan), 
and confirmed diagnoses.  Also, obtain 
the report of a VA examination conducted 
in September 2001.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





